Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 5-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20170129994 see claims 15, 19, 22, 26, and 27 and
paragraphs [0094] ,[0040], [0100], [0107] and [0122].
US Pub 20170129994 discloses a polyester including at least one furandicarboxylate unit, at least one saturated, linear or branched, diol unit including from 2 to 10 carbon atoms, and at least one bicyclic diol unit, the said bicyclic diol being chosen from: isosorbide, isoidide, isomannide, 2,3:4,5-di-O-methylene-galactitol, and 2,4:3,5-di-O-methylene-D-mannitol. The glass transition temperature of the polyester is greater than or equal to 90.degree. C. 
The polyester is obtained by using a furandicarboxylic acid diester as starting monomer, in a specific manufacturing process which comprises: a stage of introduction, into a reactor, of monomers comprising at least one furandicarboxylic acid diester one saturated, linear or branched, diol comprising from 2 to 10 carbon atoms and one bicyclic diol chosen from the abovementioned bicyclic diols, in order to form a reaction medium; a stage of polymerization of the monomers in the presence of at least one catalyst, in order to form a polyester; a stage of recovery of the polyester on conclusion of the polymerization stage; and in which the (total diol)/diester molar ratio ranges from 1.7 to 2.6, for example from 1.85 to 2.4.
Note claims 15, 19, 22, 26, and 27 of US Pub 20170129994 with regard to the temperature arrange.
In paragraph [0094] of US Pub 20170129994 the furandicarboxylic acid diester which forms the furandicarboxylate unit, it is preferably a dialkyl furandicarboxylate. According to the furandicarboxylate unit desired for the polyester, use is made of the corresponding diester. In order to form a 2,5-furandicarboxylate unit, the diester of use in the process of the invention is a 2,5-furandicarboxylic acid diester. It can suitably be chosen from dimethyl furandicarboxylate or diethyl furandicarboxylate, preferably methyl furandicarboxylate.
In paragraph [0040] of US Pub 20170129994 the diol may be choses from ethylene glycol, 1,2 - propanediol, 1, 3 -propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, 1,10-decanediol and a mixture of these diols, preferably ethylene glycol and 1,4-butanediol, very preferably ethylene glycol.
In paragraph [0100] of US Pub 20170129994 the process comprises a polymerization stage in the presence of a catalyst. Some catalysts used may be titanium, zirconium, tin, antimony, hafnium, bismuth, lithium, cerium, germanium, zinc, cobalt, manganese, iron, aluminium, magnesium, calcium, strontium, sodium or potassium or a mixture of these catalysts.
Importantly, note in paragraph [0107] that zinc is preferred. 


With regard to claims 5-7, although the reference discloses the possible use of a titanium compound, the use of titanium compound is not required. 

With regard to claim 8, note paragraph [0122] The additive of use in the composition according to the invention can also comprise opacifying agents, dyes and pigments. They can be chosen from cobalt acetate and the following compounds: HS-325 Sandoplast® Red BB, which is a compound carrying an azo functional group also known  as anthraquinone. 

With regard to claim 9, in addition to the discussion in claim 8 above, note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the specific 1,2, bis[ (2,4,6, trimethylphenyl) amino]anthracene 9,10, dione, since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claims 10 and 11, note that paragraph [0124] of the reference discloses that the composition according to the invention can also comprise other additives, such as stabilizers, for example light stabilizers, UV stabilizers and heat stabilizers, fluidifying agents, flame retardants and antistats. It can also comprise primary and/or secondary antioxidants. The primary antioxidant can be a sterically hindered phenol, and the secondary antioxidant can be trivalent  phosphorous-comprising compounds. Thus ,the reference discloses the same invention as that which is claimed by applicants except for the  amount in ppm of the phosphorus compound.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of phosphorus as an additive and  it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claims 12, the reference discloses  in paragraph [0148] that the resulting polyester had a reduced viscosity  of 26.2 mL/g (25° C., 5 g/L, which would overlap and fall within the intrinsic viscosity of at least 0.60 dL/g.
The polymer blend composition is useful in article, where the article is in the form of a sheet, film or molded article (claimed), container, bottle, housing, or layer in a multilayer laminate e.g. shrink-wrap film, and the sheets are used for forming signs, glazings, displays, automobile lights and in thermoforming articles.

With regard to claim 15, although the reference does not state explicitly that the process is continuous, batch or semicontinuous, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Note also that applicants claims 16 and 18 are set forth as a product-by-process claim. Such claims defining a product by the process by which it is obtained are only allowable if the product itself fulfills the requirements of patentability. Presently all of the process features are anticipated and thus both the product and the process are rendered obvious in view of the prior art.
Thus, the reference discloses the same process and poly (trimethylene furandicarboxylate) product as that which is claimed by applicants except for the particular range of temperature, intrinsic viscosity, and weight amounts in ppm as claimed. However, the intrinsic viscosity etc. appears to be inherent in the product since the product is used similarly as films, paints and electronics etc and each of the references state that the products exhibits improved thermal properties. Moreover, It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular zinc catalyst since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
Moreover, note that the range of weight amounts used overlaps that which is claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).
In conclusion, in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable. 

Claims 1-4, 5-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095466 see page 31 line 8-page 32 line 12.
With regard to claims 1-4, note that WO 2015/095466 discloses a process comprising (a) contacting a mixture comprising 0.678 mol 2,5-furan-dicarboxylate dimethyl ester, 1.22 mol 1,3-propanediol and a metal catalyst  at 160 °C and 180 °C (molar ratio of diacid and diol: 1.8; catalyst content: 300 ppm), (b) removing at least a portion of unreacted PDO ("temperature was increased to 210 °C and held"... "vacuum ramp started"... "reached a value of 50-60 mTorr" which is a pressure value lower than the one applied in step (b) according to the present examples), (c) heating the (pre)polymer to a temperature of 230 °C under reduced pressure, and (d) crystallizing the polymer at 115 °C. More specifically, the reference discloses a polymer blend composition (C2) comprising 80-99 wt.% PTF and 1-20 wt.% plasticizer comprising substituted alkyl ether compounds of formula (A-0-(CFIX-(CFI2)k- 0)j-B1) (I);
(2) composition (C3) comprising 5-99 wt.% copolyester comprising furan-poly(alkylene ether glycol (PAEG) soft segment derived from at least one PAEG and furan 2,5-dicarboxylic acid or its functional equivalent, where the poly(alkylene ether) glycol comprises unsubstituted and methyl-substituted 2-10C aliphatic repeat units, and poly(trim ethylene furan dicarboxylate ) hard segment derived from 1,3 propanediol and furan 2,5-dicarboxylic acid or its functional equivalent and at least one of 20-99 wt.% poly(trimethylene-2,5 -furan dicarboxylate), 0.1-10 wt.% neutralized carboxylic acid salt or trisodium phosphate as a nucleating agent, and 0.1 -20 wt.% the plasticizer; 
(3)    increasing crystallization rate in PTF based polymer comprising blending and reacting poly(alkylene ether) glycol with poly(trimethylene -furan dicarboxylate) via melt mixing at a temperature of at least 200 degrees C, where the resulting PTF based polymer is a copolyester comprising a furan-PTMEG soft segment and a PTF hard segment; and
(4)    increasing crystallization rate in a PTF based polymer comprising adding at least one of copolyester of PTF with poly(alkylene ether) glycol (PAEG), where the copolyester comprises a furan-PAEG soft segment and a PTF hard segment, neutralized carboxylic acid salt or trisodium phosphate, or the plasticizer to the PTF based polymer.
	On page 20 note that the selection of the transesterification catalyst is therefore effected by the selection of the catalyst used in the polycondensation step. organic titanates and zirconates catalysts can be used. Tin(IV) based catalysts, preferably organotin(IV) based catalysts such as a!kyltin(IV) salts including monoalkyltin(IV) salts, dialkyl and trialkyltin(IV) salts and mixtures thereof, can also be used as transesterification catalysts, that are better than tin(ll) based catalysts such as tin(SI) octoate. These tin(SV) based catalysts may be used with alternative or additional transesterification catalysts, i.e. zinc.  Antimony based catalysts can also be used.
With regard to claim 15, note that it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
Note also that applicants claims 16 and 18 are set forth as a product-by-process claim. Such claims defining a product by the process by which it is obtained are only allowable if the product itself fulfills the requirements of patentability. Presently all of the process features are anticipated and thus both the product and the process are rendered obvious in view of the prior art.
Thus, the reference discloses the same process and poly (trimethylene furandicarboxylate) product as that which is claimed by applicants except for the particular range of temperature, intrinsic viscosity, and weight amounts in ppm as claimed. However, the intrinsic viscosity etc. appears to be inherent in the product since the product is used similarly as films, paints and electronics etc and each of the references state that the products exhibits improved thermal properties. Although the particular zinc catalyst is not stated, as in WO 2015/095466, note that the reference does recognize that other catalyst more suitable for the particular process may be used.  Moreover, It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular zinc catalyst since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
Moreover, note that the range of weight amounts used overlaps that which is claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable. 




Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 16/340170. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 related case discloses the same process with the use of a metal catalyst. Note also that each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention. It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/Primary Examiner, Art Unit 1765